Citation Nr: 0330122	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from November 24, 1970 
until December 17, 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2000 
rating decision of the Regional Office (RO) in Buffalo, New 
York that denied service connection for hepatitis C and a 
compensable rating for hepatitis B.  The appellant expressed 
dissatisfaction with this determination in a notice of 
disagreement received in October 2000, and perfected an 
appeal to the Board.  

In correspondence to the Board dated in July 2002, the 
veteran withdrew the issue of service connection for 
hepatitis C from appellate consideration.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected hepatitis B have increased in severity, and 
include nausea, vomiting, stomach problems and chronic 
fatigue, for which he has been hospitalized.  He contends 
that a higher disability rating is warranted for the service-
connected disorder.

A review of the medical record discloses that the veteran was 
most recently evaluated for compensation and pension purposes 
in August 2000, subsequent to which he underwent liver 
laboratory studies and biopsy.  It is shown, however, that 
the February 2001 results referred only to hepatitis C for 
which service connection is not in effect.  The Board 
observes that there is no recent clinical data in the record 
which clearly indicate whether or not the veteran has any 
current residuals of hepatitis B, or if he does, whether such 
symptoms can be clearly delineated from those of hepatitis C.  
Therefore, a current examination is warranted.  

Additionally, the record reflects that the veteran receives 
ongoing inpatient and outpatient treatment through the VA 
Healthcare Network Upstate New York, and the Bath, New York 
VA Medical Center.  The most recent entry in the claims 
folder is dated in July 2002.  Therefore any and all 
subsequent VA records should be requested and associated with 
the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  Any and all of the veteran's 
records from the treating VA inpatient 
and outpatient facilities dating back 
to July 2002 should be requested and 
associated with the claims folder. 

2.  Following receipt of any additional 
evidence and/or responses to the above 
requests for information, the RO should 
schedule the veteran for a special VA 
liver examination.  The entire claims 
file and a copy of this remand must be 
made available to the examiner for 
review prior to the examination, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  

If the veteran is found to have 
residuals of hepatitis B, the examiner 
should indicate whether or not the 
following symptom criteria are 
clinically demonstrated from physical 
examination and/or review of the 
medical record: nonsymptomatic or a 
healed condition, intermittent or daily 
fatigue, malaise and anorexia or length 
and severity of any incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) during the past 12-month 
period, weight loss, hepatomegaly, or 
demonstrable, minimal, moderate or 
marked liver damage, and degree and 
frequency of any gastrointestinal 
disturbance .

3.  The veteran should be given 
adequate notice of the examination, to 
include advising him of the 
consequences of failure to report.  If 
he fails to appear for the examination, 
this fact should be noted in the claims 
folder and a copy of the examination 
notification or refusal to report 
notice, whichever is applicable, should 
be obtained by the RO and associated 
with the claims folder.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

5.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
a compensable rating for hepatitis B to 
determine whether or not it may be 
granted.  If action remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




